Citation Nr: 1725441	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  08-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral foot disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gout, to include as due to an undiagnosed illness.

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from June to August 1988 and from June 1989 to April 1992.

This matter initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In February 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary to ensure the duty to assist the Veteran in developing his claim is met.  While the Board regrets the delay in issuing a decision, the intent is to provide the Veteran with every possible opportunity to substantiate his claims.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In February 2014, the Board directed that the AOJ to obtain all medical records regarding the Veteran's treatment at the Wilkes Barre VAMC from 1991 through July 2001, at the Boise VAMC in 2003, and at the Reno VAMC in 2005.  

The AOJ made several efforts to obtain the records from the Wilkes Barre VAMC from 1991 through July 2001; however, it appears that these records are not available.  The Veteran was not notified that these records are unavailable.  38 C.F.R. § 3.159(e)(1) (2016).

The AOJ requested records from the Boise VAMC; however, only one entry was provided, dated in October 2003.  The record refers to a scanned document and does not contain any clinical information.  Records reflecting the October 2003 treatment are not in the claims file.  Efforts should be made to obtain these records.

A September 2005 medical record from the Reno VAMC was added to the claims file.  It shows that an examiner noted that the Veteran was treated for left elbow pain and was advised to follow up with the orthopedic clinic the following week, and that a "consult was placed."  It is unclear whether the Veteran received further orthopedic treatment from the Reno RO following the September 2005 treatment.  Efforts should be made to obtain these records.

Recent medical records regarding the Veteran's treatment at the Portland VAMC since August 2014 should be obtained.

In February 2014, the Board directed the AOJ to obtain the Veteran's complete VA Vocational Rehabilitation folder, to specifically include all Vocational Rehabilitation records dated since April 2008.  The record includes a March 2009 report from the his Vocational Rehabilitation records.  It does not appear that the entire file was obtained or if it was determined to be unavailable.  

The Board directed the AOJ to schedule the Veteran for a VA examination to determine the etiology of any diagnosed gout, left knee or elbow, or bilateral foot disability, or undiagnosed illness, found to be present.  .

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In December 2016, the Veteran was provided with VA examinations.  For the following reasons, the Board finds that these examinations are inadequate.

The examiner diagnosed the Veteran with age-related arthritis in his left knee and gout in his great toes, and noted bilateral chronic "thicked" bursitis consistent with gout and bilateral olecranon bursitis.  The examiner opined that the Veteran's gout was not at least as likely as not a result of service.  The examiner noted that service treatment records reflect a November 1991 left hamstring pull and hip contusion and an August 1991 sharp left foot pain diagnosed as overuse tendintis.  

However, it appears that a basis for the examiner's negative etiological opinion was the absence of evidence of treatment for gout problems in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Moreover, while the examiner acknowledged that the Veteran reported symptoms in service and treatment for gout shortly after service at the Wilkes Barre VAMC in the early 1990's, he seemed to disregard these lay statements; instead, basing his opinion on the absence of medical records showing a diagnosis of gout until 2003 or 2004.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence).

The December 2016 examiner did not provide a rationale for his opinions, aside from noting that the medical records in evidence did not reflect a diagnosis of gout for many years after service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As such, a new opinion from a physician should be obtained as to the etiology of the Veteran's gout.

As part of this remand, the Board is seeking outstanding treatment records regarding the Veteran's claims for service connection; the claim for a non-service-connected pension is inextricably intertwined with that of service connection and must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical records regarding the Veteran's treatment:

a) From the Boise VAMC, only one entry was provided, dated in October 2003, which referred to a scanned records.  Obtain the scanned records from October 2003.

b) From the Reno VAMC, a September 2005 medical record notes that the Veteran was advised to follow up with the orthopedic clinic the following week (for left elbow disability), and that a "consult was placed."  Obtain any records showing this and any subsequent treatment.  

c) From the Portland VAMC, obtain medical records regarding the Veteran's treatment since August 2014.

If any requested records cannot be obtained (in particular, the records from the Wilkes Barre VAMC showing treatment from January 1, 1991 to April 15, 1999), issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2.  Obtain the Veteran's complete VA Vocational Rehabilitation folder to specifically include all Vocational Rehabilitation records dated since April 2008.  
      
If the March 2009 report, contained in the claims file, is the only record available, and additional records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After completing the development requested above, refer the Veteran's file and a copy of this Remand to a VA physician for an addendum opinion (an opinion prepared in consultation with a physician is not acceptable) regarding the etiology of the Veteran's claimed gout.  (If the physician-examiner determines that a clinical examination is required, one must be provided.)  The examiner should review the Veteran's electronic records and address the following.

The examiner should document the current manifestations of gout.

The examiner should provide an opinion, with consideration of the Veteran's statements regarding orthopedic pain, as to whether it is at least as likely as not (50 percent probability or more) that a current gout disorder (identified at any time since 2008) was caused or aggravated by a disease or injury in military service 

In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  

The examiner should opine whether any current gout, left knee, left elbow, or bilateral foot disorder is an undiagnosed illness.

The examiner should opine whether any current gout, left knee, left elbow, or bilateral foot disorder is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. (Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for left knee and elbow, and foot disorders, and gout, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

4.  Re-adjudicate the service connection claims and non-service-connected pension claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




